ORDER
ROBERT M. BELL, Chief Judge.
The Court having considered the Petition of Thomas O’Toole for Reinstatement and the consent to reinstatement filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 22nd day of March, 2004,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner, Thomas O’Toole, is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Thomas O’Toole upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.